Common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (recast) - Common rules and standards for ship inspection and survey organisations (recast) - Port State control (recast) - Community vessel traffic monitoring and information system - Investigation of accidents in the maritime transport sector - The liability of carriers of passengers by sea in the event of accidents - Civil liability and financial guarantees of shipowners - Compliance with flag State requirements (debate)
The next item is the joint debate on:
the report by Luis de Grandes Pascual, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administrations (recast) (PE-CONS 3719/2008 - -,
the report by Luis de Grandes Pascual, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a Regulation of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (recast) (PE-CONS 3720/2008 - -,
the report by Dominique Vlasto, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council on port State control (recast) (PE-CONS 3721/2008 - -,
the report by Dirk Sterckx, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation committee for a Directive of the European Parliament and of the Council amending Directive 2002/59/EC establishing a Community vessel traffic monitoring and information system (PE-CONS 3722/2008 - -,
the report by Jaromír Kohlíček, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a Directive of the European Parliament and of the Council establishing the fundamental principles governing the investigation of accidents in the maritime transport sector and amending Directives 1999/35/EC and 2002/59/EC (PE-CONS 3723/2008 - -,
the report by Paolo Costa, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a Regulation of the European Parliament and of the Council on the liability of carriers of passengers by sea in the event of accidents (PE-CONS 3724/2008 - -,
the recommendation for second reading on the Council common position for adopting a Directive of the European Parliament and of the Council on the insurance of shipowners for maritime claims (14287/2/2008 - C6-0483/2008 - (rapporteur: Gilles Savary) and
the recommendation for second reading on the Council common position for adopting a Directive of the European Parliament and of the Council on compliance with the flag state requirements (14288/2/2008 - C6-0484/2008 - (rapporteur: Emanuel Jardim Fernandes).
Mr President, Mr Tajani, ladies and gentlemen, today, with the ratification of the Erika III package, we are bringing to a close an undertaking that began more than three years ago. The feeling I have at this moment is certainly one of satisfaction, and I am sure that everyone who has trodden this path with me feels the same. We are now writing a new chapter in the history of Europe, by making it an area of greater safety on our seas.
The aim of the Erika III package is to protect our seas and, as you are all well aware, its roots lie in the terrible oil slicks from the Erika and the Prestige, which caused severe damage to the coasts of southern Europe.
We have learnt the lessons from our past and realise that we have to act immediately to prevent such things from happening in that way again. Europe must not underrate the strategic value of maritime transport to its economy: 90% of the European Union's foreign trade goes by sea, as does 40% of our intra-Community trade.
That accounts for all the work that the EU has had to put into the legal framework for maritime transport over several decades.
As I say, it has not been a path strewn with roses: far from it, because, although we were all united by a common goal, the Council's initial miserly attitude made it a difficult journey. At the same time, to be fair, I would like to praise the firm political will shown by the French Presidency to bring such an important topic to a conclusion.
I also hardly need to stress the decisive role played by Vice-President Tajani, who gave the final push to reach consensus. Lastly, but no less importantly for all that, I would like to highlight this Chamber's steadfastness in upholding Europe's interests and protecting the citizens whom we represent.
Focusing now on the topic itself, I would like to make a number of comments on each of the proposals that make up the package. I can tell you right now that most of my concerns have been dispelled.
Ladies and gentlemen, there is one issue that gave me great cause for concern throughout the negotiations, since it touches on an essential aspect of the package. I am talking about the independent nature of the bodies and authorities created for the purpose of adopting the best possible decisions within the shortest possible time. I am talking specifically about the independent authority that is to be set up to make what is always a very difficult decision: whether to admit a vessel in distress into a place of refuge. Well, ladies and gentlemen, I welcome the final decision that has been adopted. The way things stand is that each Member State will set up an independent authority with the resources and powers needed to adopt the best possible decisions in the shortest possible time. Only once a detailed assessment of all the risks has been carried out will the authority finally decide whether to admit the vessel or to send it away.
In this respect, it is proper to acknowledge Mr Sterckx's tenacity in carrying through this difficult undertaking. I am also pleased at the progress made on the vessel tracking instruments, which are essential for reducing the number of risk situations. With regard to the report by Mrs Vlasto, whom I congratulate on her excellent work, I would like to highlight the substantial improvement that will be made to the current inspection regime in Community ports, which will become more effective through being based on a risk profile. I would also like to thank Mr Kohlíček for his willingness to enter into a dialogue and for the good work he has done.
Another aspect that I would like to highlight is the ambitious proposal in the field of passengers' rights which, until now, have not been regulated in Community law. This advance was due to Mr Costa's efforts until the very last second.
With regard to the Savary and Fernandes reports, I am delighted that the Council has at last decided to abandon its obstructive position, which was not leading anywhere useful. This change has enabled us to reach a solution, albeit a minimal one. At any rate, I have to say I am pleased because the package is now complete.
Lastly, I will move on to my own report. After being examined by the Council, it has been split into two legal instruments.
The key points of my report can be summarised as follows: with this fourth revision of the Community legislation regulating the activities of inspection bodies, we have succeeded in strengthening the surveillance mechanisms by creating an independent assessment committee with permanent powers and the ability to act on its own initiative.
We have also succeeded in laying down a fairer, more flexible system of sanctions that is also more effective than the one we had before, since it penalises those who do not act as they should, but it does so according to the severity of the infringement committed and the organisation's financial means.
Finally, we have managed to make progress on the very tricky issue of recognition of classification certificates, by setting out the terms on which recognised organisations will have to recognise each other, but without endangering maritime safety, and taking the most stringent rules as our reference in order to safeguard the standards of excellence that characterise our European naval industries.
Mr President, the European Commission published its proposals on the Erika III package on 23 November 2005, and I hope you will allow me to pay tribute at this point to the Commissioner responsible for transport at the time, Jacques Barrot, because, with this new package, he has worked very ambitiously to improve maritime safety in Europe.
The Erika III package puts the finishing touches to an overall legislative effort that has taken 10 years since the tragic shipwreck of the Erika off the coast of Brittany. It has allowed the European Union to plug what were initially some serious loopholes, in order to become an international point of reference when it comes to maritime safety.
In the wake of these disasters, European citizens angered by such maritime disasters had the right to expect politicians to respond firmly and vigorously to put a stop to irresponsible behaviour.
Our ambition was to create an area of responsibility within which each party involved in maritime transport must take its fair share of the responsibility for its choices and actions and, where appropriate, for its errors and mistakes.
The Erika III package thus covers several stages in maritime transport, with true complementarity between the various proposals - it is an overall approach that led us to view each of our reports as forming part of an indivisible whole.
Today, when this House is being asked to give its opinion on the outcome of a conciliation procedure that will bring a conclusion to this long process - more than three years' work - we as rapporteurs are delighted with this joint approach, which has enabled us to achieve what I believe to be a very satisfactory result.
I would like to thank my fellow rapporteurs, who have all considered this general interest before turning to their own individual interests, which has allowed us to achieve, together, a good result that none of us could have achieved individually.
With regard to my own report, Parliament has got what it wanted on almost all the important points in it, firstly because ships will be inspected not only in ports but also at anchorages, as we called for. This is very important, because it means that ships will not be able to call at locations where they know they will be able to avoid inspections.
Next, we managed to get a very strict regime for conducting inspections: Member States will be able to cooperate to plan the inspections of a following port of call without harming the inspection of high-risk ships, and the interval between inspections of these ships must not be more than six months.
The most pleasing aspect of our negotiations with the Council, however, is that repeated bad behaviour will be punished. Inspections in our ports may give rise to temporary access refusal measures and to bans on operating in our waters, and possibly even to a permanent ban, in other words, a definitive prohibition on entering European ports and anchorages. This measure targets hulks.
To achieve this, there will be a tolerance limit - a threshold of unacceptability that cannot be breached, because ships issued with a definitive refusal of access to our ports or anchorages will be designated as hulks, which will have a deterrent effect.
We reached agreement with the Council on this point in conciliation, so the conciliation meeting on 8 December was very positive. My thanks to the French Presidency of the Council and to Dominique Bussereau, because I am quite sure that it was the personal commitment and all the work done by the Presidency's teams that have enabled us today to submit a very satisfactory result, which I call on Parliament to approve without reservation.
Mr President, Commissioner, we are finishing off a job we started 10 years ago; I still remember clearly the indignation aroused by the accident involving the Erika in December 1999: the speed with which Commissioner de Palacio presented proposals at that time, the cooperation of the Council - which, under pressure from public opinion, was at least partly responsible for ensuring that the first two packages were ready by June 2002 along with, among other things, my report on monitoring and a European policy for the monitoring of ships and for ports of refuge.
I also remember clearly our indignation at the Prestige disaster in November 2002 - incidentally, we were also holding a part-session here in Strasbourg at the time. Back then, we wondered why we had adopted all those measures if things could go so badly wrong at the application stage. Parliament played its part back then.
I would remind the House of a report by the Temporary Committee on Improving Safety at Sea, chaired by Mr Jarzembowski, in which we made it clear that, although the regulatory framework was in place at both European and international level, we still had to ensure practical application and follow-up of those rules by people on board ships, in ports and elsewhere in order to ensure that shipping was as safe as possible.
Things still went wrong in places in terms of the practical application of these rules, and the Commission responded to the questions that were asked in the European Parliament at the time with seven proposals by Commissioner Barrot. I think that these formed a successful whole, and I also wish to thank Commissioner Tajani for following them up. In my opinion, all this forms a successful whole. The existing rules are improved and supplemented by two reports, one by Mr Savary and one by Mr Fernandes. Thus, we have provided a balanced package.
I should like to say a couple of things about my report on vessel traffic monitoring. An existing network called SafeSeaNet provides a means of exchange, enabling all Member States to talk to one another and exchange information. All ships must be equipped with AIS, an automatic system that provides information on ships entering European waters, enabling us to locate and contain the risks. The AIS is also there for the benefit of fishing vessels, improving safety for these vessels, too. We insist once again - and I think that this is important - that the ship's crew be treated fairly in case of an accident and not erroneously regarded as criminals.
We have also tightened up the arrangement for the accommodation of ships in distress. We knew already that we needed plans, but now an authority is needed too, one that is not only involved in drawing up these plans but also takes care of their implementation. The authority needs to have expertise, be competent to take independent decisions and be permanent in nature. It should be already available, therefore, rather than needing to be put together in a hurry in case of an accident. Commissioner, we are still awaiting a scheme to compensate ports of refuge for damage, but I am counting on your presenting a proposal on this at the appropriate time.
We have spent 10 years working on this, then. This time, we are doing so without the pressure of a disaster. I should like to thank both the Slovenian and French Presidencies, as Mrs Vlasto has already done. I believe that no decision would have been possible if it were not for them, but I should also like to stress that Parliament has been very tenacious, and has been united in pushing through its positions on many points.
For this I wish to thank all my fellow Members who played a part, the shadow rapporteurs, the rapporteurs and everyone else. We remember today someone who is no longer with us, but who played a huge role in bringing about this package, and that is Mr Piecyk. I should like to express my warm thanks to him posthumously.
Ladies and gentlemen, we cannot issue a directive banning accidents, nor one declaring that there will be no more storms at sea, but I think that everything politicians can do to improve maritime safety is currently being done.
Ladies and gentlemen, maritime disasters can be the single most destructive events that occur in the transport sector. Maritime transport has been connected ever since mythological times with a range of beliefs and traditions. Until recently, it was managed through various sets of regulations. Gradually, the International Maritime Organisation (IMO) has established clearer regulations based, among other things, on customary law. The establishment of these rules was absolutely not an end in itself. They have to ensure the safe transport, both of goods and passengers, and they specify the technical requirements for ships and infrastructure and the rules of navigation, inter alia. Other regulations -among the topics recently discussed in the European Parliament - unify the minimum requirements for crew training. Others attempt to exclude the possibility of maritime disasters occurring. However, despite all technical measures, large-scale accidents can occur. Until the Prestige tanker disaster, the countries of the European Union were unaware of the need for a thorough unification of accident technical investigations in the branch of maritime transport. The inability to investigate the Prestige disaster or to identify clear causes of the accident showed the need for investigation methods to be unified. This includes the establishment of fixed deadlines for commencing and completing investigations and a structure for the final reports. The establishment of objective investigatory commissions clearly has a place here. It was necessary to link the individual sections of the directive with the IMO requirements and other documents from the third maritime package and, at the same time, to use the provisions of other binding documents that are in force in the European Union, e.g. in the area of the confidentiality of personal data.
I think the conciliation procedure will manage to achieve a highly successful resolution to all of the questions that remain open, including a clear formulation of the requirement concerning decent treatment for the crews of ships involved in disasters. The formula used here conforms to the corresponding parts of the Sterckx directive, i.e. an EU information and control system for operating ships, as my colleague has otherwise briefly mentioned. In conclusion, I would like to express my thanks for the collegiate approach to the task shown by the amendment proposal authors, for the very amenable attitude of the European Commission staff and of the individual countries holding the presidency, i.e. Germany, Slovenia and France, who participated in the work. A major contribution to the quality of the text was also made by the specialist assistants. I received support in the first phase of the work, for example, from Hannes Kugi, among others, and in the conciliation procedure from the remarkably tireless Katrin Huber. It is thanks also to them that the resulting directive is a practical and usable document which can only be recommended for the attention of the specialist public.
Mr President, Commissioner, ladies and gentlemen, this evening, in this session, we are concluding a lengthy piece of work and I believe that we should all consider ourselves satisfied with the results achieved. We should be satisfied for a variety of reasons, which are those that concern the Union as a whole, because it is clear that allowing the European Union to create for itself regional regulatory areas where international standards already exist to govern them, and to come between the Member States and international organisations in defining rules, is something that must only be done when necessary. Yet it is clear that it was necessary. Unfortunately, the incidents that set the process in motion made it clear.
The result achieved is a result that, I believe, cannot satisfy everyone, in the sense that it is an honourable compromise of a lengthy piece of work, which has seen all the institutions involved - the Commission, Parliament and the Council - play their part, with each representing the interests they are appointed to represent, so to speak. This ensures that the whole sector and the whole framework of maritime safety have today taken a step forward. After all, my colleagues and I have had the honour and the opportunity to tackle more specific problems. I had the responsibility and pleasure of dealing with the liability of carriers, in the event of accidents involving passengers on board.
I must, of course, admit that, as always, the result falls short of our stated ambitions, ambitions that sometimes even seemed like they might be achieved. The ambition was to immediately extend cover and protection to everyone who gets on board a ship, whether in international waters, national waters or on rivers. However, the reality of the situation, so to speak, required that the scope be partially reduced. I am aware, let us say, but I cannot fail to point out that something is missing from this set of rules, owing to the fact that many ships that travel indiscriminately between rivers and the sea are not covered in this way and, certainly, this is a point that should be covered somehow. I am sure that the Commission will make provisions along these lines as soon as possible.
We set, however, a rather long period to ensure that voyages in domestic waters are also covered. This problem regarding the length of time is a problem of transition periods, and perhaps it is an issue that we underestimated. I am afraid that the risk we run is that they are too long and that we will therefore have to wait too long for this. It is better, however, that they are there, rather than not having changed anything.
The other main discussion point - and, still, the point we have reached - is that this protection begins at a certain time. Certainly, we can now tell our fellow citizens that when they get on board a ship they are covered, in basic terms, from the end of 2012, irrespective of how they travel. To sum up, we have, also from this point of view, enabled all citizens to feel a little more European, since the same cover will apply in any sea, in any location, for any ship.
Mr President, Commissioner, here we are at the end of a legislative marathon that, as has been mentioned, has taken ten years and that, as we were reminded in a debate this morning, has been given the inappropriate name of 'Erika III'.
It is inappropriate because, after the Erika, there was the Prestige; after the Prestige, there was the Tricolor; and, after the Tricolor, there were unfortunately plenty of other maritime disasters both in European waters and beyond.
Above all, though, it is inappropriate because, as Mr Sterckx pointed out, this is cool legislation, for the first time - in other words, it is free of the passions, excesses and polemics that take over in the wake of disasters such as the Erika and the Prestige. I think it is very much to the credit of Mr Barrot and the Commission that they have proposed it, but it was also a formidably difficult matter.
The Member States are not exactly inclined to legislate in fields like this when nothing serious has happened; sometimes, on the other hand, they go overboard with the legislation when there are accidents. In any event, this really is a major piece of legislation, since it contains seven texts.
It aims to make the European maritime space - or rather, that of the Member States - one of the safest in the world. This is perfectly justified given that it is also one of the busiest in the world and, in geographical terms, one of the most complicated in the world. We have a number of straits, including the Bosphorus, Gibraltar and Pas-de-Calais - through which 800 commercial ships pass every day - which are among the largest ports on the planet.
We therefore had a lot of work to do, not, unfortunately, to ensure that there are no more accidents - life will always be random - but so that we could be sure that we had done our best to prevent them, and also to punish the causes of any such accidents.
The structure of this package is simple: it is a virtuous circle, in which each link in the transport chain - from the port state to the insurer, via the charterer, the classification society and the flag state - is responsible for its own actions and in some way applies pressure - or at least that is what we are betting on - to clean up transport conditions and to ensure that they are using a responsible transporter that complies with the standards.
Thinking about it, moreover, perhaps it would have been worth basing our model, in terms of its broad principles and structure, on what we are trying to do in the field of finance: The financial ratings agencies have been just as inadequate as the maritime classification societies.
Certain Member States accommodate flags of convenience, or tax havens as they are known in the field of finance. Certain operators are not wanted, and are subject to blacklisting or bans in the maritime field. This is, then, a quite exemplary piece of legislation and, moreover, one that fits into the framework of the IMO at international level.
I would also say that, in political terms, this is a truly remarkable success for the Community, because the link between the Commission and Parliament has made it possible to produce a very complicated text and piece of legislation about which the Member States were very reticent.
I would like to thank Mr Tajani and the Commission. I would also like to thank the French Presidency, because I think that Mr Bussereau realised that this could be something very important during the French Presidency, and I would like to thank all of my fellow Members, because everyone here knows that we made use of subterfuge and magic tricks to get to this point. We have only managed to bring in this maritime package in as much as we have been united, and have shown solidarity to such an extent that certain fellow Members have, so to speak, inherited some stowaways, such as my text and that of Mr Fernandes, which the Council did not want.
That, ladies and gentlemen, is why we have succeeded. I would have liked to go into the details of my report, but I think I will have some time to speak at the end, which will give me the opportunity to do so.
(Applause)
Mr President, Commissioner, ladies and gentlemen, discussion of the Erika III maritime safety package is drawing to a close. This process is more than three years old and, during that time, we have argued strongly for more safety for passengers, oceans, seas and maritime routes. As a Portuguese and a Madeiran, it is thought that I was especially committed to this project and its main goals: ensuring that Member States comply consistently with their obligations as members of the International Maritime Organisation (IMO), adopt that organisation's conventions and fully apply their mandatory provisions. The negotiation process was difficult. For Parliament, the Erika III package was always a package and never a collection of cobbled together measures.
At the time of first reading, Parliament adopted some amendments. These included the obligation for the flag state to ensure that inspectors and investigators have the correct training and to create capacities for assessment, approval and authorisation of ship and equipment building, the obligation for Member States to obtain documentary evidence of ships' compliance with international standards - if a ship is not newly built, the Member State is obliged to liaise with the previous flag state and ask it to pass on the necessary documents and data - and the maintenance of a fleet database, which must include the main technical information on each ship, including infringements of IMO conditions.
At that time, we reached political agreements on six of the eight proposals. My own proposal and that of Mr Savary remained to be agreed. We have now reached agreement on how these two proposals also can be included in the final text of the Erika III package. Thanks to Parliament and its perseverance, to the Slovene and, especially, the French Presidencies - whom I thank - and, finally, to the common will of us all, we can now conclude this third maritime safety package. It is important to highlight the ratification of international conventions using the national method in this process. That was a position which I supported out of respect for the various ratification systems in existence in the various Member States. Whilst waiting for the IMO audit scheme to become mandatory, Member States have to subject their maritime authorities to such an audit and publish the results. Member States will put in place a quality management system for their maritime authorities, which is certified in accordance with international standards. Before authorising a ship to fly their respective flag, Member States have to check that it complies with international rules.
Member States have to make sure that ships which fly their flag and have been detained in the context of a port state inspection are brought into conformity with the relevant IMO conventions. When a Member State's flag appears on the blacklist or the grey list of the Paris Memorandum of Understanding on Port State Control for two consecutive years, it has to submit a report on the reasons for the poor performance to the Commission.
In parallel with the common position, Member States will confirm in a joint declaration their commitment to ratify the main international conventions on maritime safety before 1 January 2012, apply the IMO Flag State Code and the related audit scheme for maritime authorities, and encourage the IMO to make these two instruments mandatory worldwide.
To conclude, Mr President, ladies and gentlemen, the adoption of this third maritime safety package is a significant victory in the European legislative process. The Commission, the Council and the European Parliament have proposed, debated, come to agreement on and accepted a text that improves the lives of citizens and businesses, promotes better security on the seas and oceans and prepares our future. My participation in this process was a great honour. When we vote on this package shortly, we will be paying tribute to the victims of all the past or recent maritime tragedies: from the Prestige to the Erika, and from Bolama to Estonia. We will also be helping to avoid or reduce the consequences of similar events in the future.
Mr President, today we have completed a difficult task, a hard road that the Parliament, Council and Commission have trodden together, beset by difficulties to be overcome, technical problems and some not inconsiderable conflict.
Now I would like to address not only all my fellow members in this Chamber, who are about to put the final seal on our work to introduce a new maritime package, but also all the European Union citizens that you represent. On the eve of the European elections, concluding this difficult task means sending out a strong message from the institutions to all European citizens. The job of the European institutions is to impose rules in response to issues raised by the public. When they have to, they can overcome difficulties and reach an agreement for the greater good of the half a billion Europeans who live within our borders. They are capable of sending out a message to guarantee safety. They are capable of sending out a message to protect the environment. They are capable of sending out a message to defend the rights of passengers. They are capable of sending out a message to protect companies and ensure the rules are respected.
Because, in Europe, we traditionally base our legal system on cast-iron legal certainties, introducing new rules to the maritime sector means again giving European citizens rules, rules that they can respect, rules that can improve conditions in the transport system; better conditions for this important sector that affects our seas. This is the reason I wanted to stress the importance of your vote over this package because, over and above its actual contents, it represents a political message sent out by the European institutions. The scope of this decision transcends our immediate needs, transcends the issues we are dealing with, that you have decided to turn into rules with the consent of the Commission and the Council. I would like to reiterate: this is a political choice, a message we are sending out to European citizens to have faith in their institutions, because they are able to tackle problems and resolve them.
So I certainly want to thank the Commission staff that made it possible for first Mr Barrot and then myself to work as effectively as possible. I want to thank the French Presidency and the Slovenian Presidency. I want to thank Mrs Bussereau for all the work she put in during the knottiest stage of the negotiations, and I also want to stress the important work done by all the rapporteurs, the Committee on Transport and Tourism and Parliament as a whole. My thanks also to Mr de Grandes Pascual, to Mrs Vlasto, to Mr Sterckx, to Mr Kohlíček, to the Chairman, Mr Costa, to Mr Savary - whom I thank once again for his work - to Mr Fernandes for his contribution and his ability to ultimately close the negotiations by overcoming even partisan or entrenched attitudes in the attempt to give the public some tangible answers.
Our challenge was to consolidate European legislative instruments to fight illegal shipping and prevent maritime accidents and the pollution of our seas. We must now use all the maritime transport regulatory instruments at our disposal to prevent the recurrence of the accidents that spurred us to action. These instruments firstly concern the Flag State, which bears primary responsibility for maritime safety, and a political line has now been drawn. All European Flag States must, without exception, be on the white list and be in possession of instruments designed for this purpose. A consolidated framework for European accreditation of classification companies will also allow us more effective control of our shipping.
Other devices will be applied to the Port State. Certain ships and shipping companies must no longer be welcome in our waters because they do not meet minimum safety regulations. Coastal states are subject to yet another set of measures: effective monitoring of ships over short and long distances represents an essential preventive tool. Reinforced rules on the accommodation of ships in distress in a place of refuge will make sure we can prevent shipping accidents from turning into environmental disasters. We must act to prevent whilst also taking responsibility for the consequences of accidents and learning lessons from them. Shipping companies must take out adequate third party and passenger liability insurance policies. A common investigatory framework will also provide us with optimum feedback on accidents so we can learn from them. It goes without saying that risk cannot be removed altogether from maritime transport, as it is from other sectors, but it is the duty of the law maker, the duty of whoever represents the public, to do their best to limit these risks as far as possible.
So I believe that this is our common goal. I believe that we have made a step forward that is important by any standards. The package you are about to adopt certainly represents a great stride in the right direction and - I reiterate - a great political message, a great sign of will by the European institutions to provide answers to the questions asked by 500 million citizens.
Thank you very much, Mr President, thank you very much, Mr Vice-President, ladies and gentlemen, allow me, first of all, to thank all the rapporteurs on behalf of my group, not only for their work itself, but also for the fact that we have achieved what we set out to do, namely to treat the proposals as a package. By treating them as a package, we forced the Council to move towards us as you know that the Council most definitely did not want to adopt two proposals. Only by standing together did we manage to get the Council to take on these two dossiers, and we succeeded.
I share the view of the Vice-President that this package is a great success for the citizens. That is something we should say in the election campaign, too.
Looking around, there are not that many Members here for this debate this afternoon, despite the fact that putting this package together was one of the greatest achievements of the Committee on Transport and Tourism.
The citizens perhaps do not understand, sometimes, why we sit for so long and why everything takes so long. Here, however, they can see, that this package consists of regulations on monitoring, regulations on classification societies, accident investigations, insurance obligations, liability regulations, on port State control and flag State control. We need to tighten up the requirements for all these different aspects in order, where possible, to prevent accidents and, where accidents do happen, to be able to react quickly.
Mr Sterckx, I would like to offer my particular thanks to you once again, as you were the rapporteur in the special committee that I had the honour of chairing, and we met again after the Prestige sinking to consider what we still needed to improve. Through Mr Barrot, the Commission essentially adopted our proposals and we actually finalised them through the legislative process.
To that extent, we can be really pleased to be able to agree the third maritime package after all these years. Let me make two more points, however. The first is that we should thank Dominique Bussereau who, as a French minister, in the end pushed the package over the final hurdles, enabling it to succeed. We should give him particular credit for that.
Mr Vice-President, all eyes are on you, now! You, the Commission, with your fine European Maritime Safety Agency, must now ensure that the Member States also implement and apply this. It is only when what we have decided is actually applied that we will be able to succeed in preventing the recurrence of accidents like those of the Erika and the Prestige. We should be fighting together to achieve that. Thank you very much.
Mr President, I have just had a real race to get to the Chamber. I was in my office listening to Vice-President Tajani and the other speakers, and I feel I have to congratulate all the rapporteurs and the Commission. Like Mr Tajani, I, too, would like to warmly and gratefully acknowledge the work carried out by Commissioner Barrot, which was very important, and also the goodwill shown by the French Presidency.
I want to say here that this maritime package is going to usher in a decisive change in Europe, one that will foster quality and transparency in the maritime sector. I believe it will ensure that we will never again witness the spectacle of the lack of transparency that we have seen in the past, after those two terrible accidents of the Erika and the Prestige, particularly the lack of transparency surrounding the Prestige accident. In this context, Mr Kohlíček's report, for which I am a shadow rapporteur, is a guarantee - in fact, the guarantee - that investigations in the maritime sector can, in future, be carried out in total transparency. It will ensure that all of us - the general public and the authorities - will know what was behind or what happened after every accident, so that the same mistakes can never be made again and so that anything that is done badly can be corrected.
Europe has to go further in this field and I am sure that our work is not going to end here, because we have always been leaders and also because maritime traffic is not going to stop growing.
Thank you, Mr President, I, too, would like to congratulate the rapporteur on the result that has been achieved here and to thank the French Presidency for its efforts. The result that we have achieved is a great success for the environment and for European shipping. In recent years it has largely been the EU that has set the standard for the impact of shipping on the environment through legislation and through the work of the International Maritime Organisation. Shipping is a global activity and, for the sake of fair competition and for the sake of the environment, it is important to have common rules at a global level. However, the EU could take the lead and set the standard by demanding more stringent rules. We must ensure that the EU Member States actually comply with the IMO agreements and this is what we are doing with the legislative package that we are concluding here. The seven directives in the third maritime package will prevent pollution, ensure a better coordinated response to accidents and prevent poor ships from entering EU waters. I have paid particularly close attention to the Directive on port State control and the Directive on the investigation of accidents as the shadow rapporteur for my group, and I would like to thank the two rapporteurs, Mrs Vlasto and Mr Kohlíček, for their proficient and successful work. We have achieved a better method of inspecting ships, so that it is the poorest ships that are inspected most often and we have a method of investigating accidents that will provide legal protection for those questioned, the witnesses, and that will also mean that what we learn from the accident report can be utilised in future and that the information can be exchanged between Member States.
Thank you, Mr President, we have every reason to express our deepest satisfaction with the maritime package and I would like to say thank you on behalf of our group for the sterling work carried out by the rapporteurs, the Commission and the Council in this area. Now, ship surveys affect large ships in particular, and I would like to highlight a problem with small ships. We have special competent bodies to carry out inspections, but we do not have sufficiently clear rules for the seaworthiness of these ships or for when the inspection is to be carried out. This is particularly the case with regard to fishing vessels, small fishing vessels that have been rebuilt, either to continue fishing or to be used for tourism-related purposes. This often involves an increase in weight and an increase in engine size, which alters the centre of gravity and reduces seaworthiness, and, in my country, Denmark, we have seen numerous tragic accidents as a result. We need to introduce a fixed requirement for every vessel, whether new or rebuilt, to undergo a seaworthiness test. Therefore, like Mr Costa, I would like to ask the Commission to extend the provisions on survey and approval to include these types of ship as soon as possible.
Mr Vice-President, ladies and gentlemen, we, the Group of the Greens/European Free Alliance, support this final compromise. We are pleased that Parliament has prevailed, with the result that all eight legislative proposals form a single package to be voted on together. I would like to thank all the rapporteurs from the bottom of my heart for their collaboration.
Marine safety urgently needs stricter European legislation in order to save lives and prevent environmental disasters by preventing accidents. There must be no repeats of the shipping accidents involving the Erika and the Prestige.
Port State control means that ships that call at EU ports can be better monitored and - this is something we think is important - these ships can face sanctions where they fail to satisfy the safety provisions. The monitoring of ships in territorial waters is extremely important, especially in environmentally sensitive areas, as pollution of the seas and the oceans recognises no boundaries. That is why cross-border action is urgently required. In the liability regulation in favour of passengers on passenger ships there is, unfortunately, only a regulation for the maritime area. We Greens would have liked to have seen it apply to inland waterways too.
Finally, we are pleased that, after a long delay, the Council has also decided on the obligations of the port States and the insurance and liability of shipowners. With this port package, we have taken a mighty step forwards, knowing that these rules can and must be improved still further in future.
Mr President, ladies and gentlemen, repeated accidents and an increase in the transport of dangerous goods by sea constantly raise acute issues regarding strengthening the safety rules governing all maritime straits in the European Union and the resources needed in order to enforce these rules.
In particular, it makes sense to classify these straits and approach routes to them in accordance with the procedure relating to 'Seveso zones', because transport must come down to a drive to reduce costs whatever the consequences.
The Commission and the Council, under pressure from economic disasters set off by the financial crisis, are finally thinking about calling tax havens into question. If this can actually be put into action, it could be a real step forward.
Along the same lines, how many more maritime and environmental disasters do we need to have before the Commission, the Council and this Parliament will finally turn their attention to the long-standing scandal of flags of convenience? Perhaps, though, it would be wiser for the European electorate to fill Parliament with more MEPs who care more about working for the safety of their fellow citizens than about standing up for free trade, which destroys people and the environment.
on behalf of the IND/DEM Group. - Mr President, last September, I drew attention to how the electronic data of ships required in these reports could easily find their way to pirates operating off Somalia. This was not heeded. These reports have been modified, but not for the better. In fact, there is now contradiction between them. I will try again.
Whilst Mr Sterckx obliges ports not to turn ships away, Mr Savary says that they can deny entry if insurance certificates are not being provided. Add the further contradiction of Mrs Vlasto, which extends port control to ships anchored offshore. So, if a vessel with no papers lies offshore and then, due to extreme weather, becomes at risk, it must be allowed entry because Mr Sterckx established the right of ships in distress to a place of refuge. So we come to the situation of a vessel with a dangerous cargo finding its way into a port by manipulating these contradictions. What happens if it then results in a serious incident, closing a major port? Would the compensation mentioned in Mr Sterckx apply to all of that and, in any case, who pays? These reports need a real overhaul.
Finally, the Fernandes report endorses various IMO recommendations. Fine - the UK has already signed these - but the EU wants to add its own fleet database, to which I and others would object. I say 'would' because the Fernandes report is to be adopted without a vote. How democratic is that? Whatever happened to the comments made here this very morning that this is an amending House?
(FR) Mr President, ladies and gentlemen, I would like to congratulate all the rapporteurs, who have answered the big questions raised by the challenges of maritime safety and have faced up to our responsibilities.
We all remember the disasters involving the petrol tanker Erika in 1999 and the Prestige in 2002, and their tragic ecological, human and economic consequences.
A new arsenal of laws to protect Europeans from maritime disasters will now, finally, see the light of day, providing, in particular, for systematic inspections of the most antiquated ships, compulsory insurance to compensate the victims of ecological disasters, and also audits on the flags of European countries, which, as we know, are still far too often flags of convenience.
It was high time to take these measures, which do indeed restrict the vast room for manoeuvre that shipowners have been allowed for centuries. They bring an end to the impunity of owners of hulks, and inspections will be made even more effective by being targeted at such ships.
The safety of the seas and oceans is not up for negotiation: it is this, and not money, profit and unrestricted trade, that should be the primary reference value.
I do have one regret. It is going to take a long time to implement all these new repressive and preventative laws. As an MEP for the North-West region, with its numerous shorelines, I am relieved and proud to be voting in favour of this third maritime package.
(EL) Mr President, the package of seven proposals on shipping is an important development in preventing accidents and in safeguarding an effective response in the event of an accident. As far as the latter is concerned, I should like, as shadow rapporteur, to refer in particular to what was agreed on refuges for vessels in danger. I should like to congratulate the rapporteur, Mr Sterckx, and the entire negotiating team on achieving a valuable compromise on this important issue.
If one small accident, one small crack, for example, in the tank of an oil tanker, is not contained and confined, it may result, in the event of vibrations from rough seas or difficulties in decanting the cargo to another vessel, in a huge ecological disaster if there is no refuge where appropriate measures can be taken. At the same time, fear on the part of the crew that they are in danger of suffering criminal or civil consequences or the fact that the vessel has inadequate insurance may prevent refuge from being sought, with unfortunate consequences.
The present compromise safeguards the independence of the experts who decide if a ship in danger is to be given refuge, fair treatment for seamen in the event of an accident in accordance with the ΙΜΟ, the obligation of uninsured ships in refuges, compensation for ports and refuges for damage, on which the Commission will present various policy options, and the obligation of oil tanker owners to notify their cargo if it exceeds 1 000 tonnes. At the same time, all vessels, including fishing vessels, will need to fit an automatic recognition system.
To close, I welcome the fact that Parliament's actions have pushed the Council into adopting a final common position on all seven legislative proposals in the package.
(FR) Mr President, ladies and gentlemen, the package on which we will be voting tomorrow would have come to nothing without the will of the European Parliament, and I would like to take this opportunity to pay tribute to the work that has been done.
If the European Union creates a legal instrument that, as I hope, will make it possible to prevent disasters such as the shipwrecks of the Erika or the Prestige and finally to make the polluters take responsibility, it will be thanks to the European Parliament's perseverance in the face of the Council's timidity. There is no point in reminding you of the resolve that has been required in order to bring the reports by Mr Savary and Mr Fernandes to the table. This is a political victory for the European Parliament, and it is also a victory for steadfastness and working together.
Thanks to this 'maritime safety' package, the Member States will finally have to fulfil their obligations in the International Maritime Organisation and, in particular, carry out technical audits before issuing a flag to a ship. Another consistent step forward is the requirement for ships to be insured by financial guarantee certificates, which will put real responsibility on their charterers.
If Parliament adopts these texts tomorrow, the European Union will be showing that it has provided itself with an effective tool to fight against waste ships and against criminal charterers and owners, and it is to be hoped that the environment and the health of our fellow citizens will benefit.
Finally, I would like to pay tribute to the work that has been done in this field by Mr Tajani, who is here today, and the rapporteurs on transport law, because we have now embarked on the final stages of the process on maritime law with the aim of covering all transport in Europe. It is therefore in relation to that work, which has seen a real delay in maritime transport, that, I hope, Parliament will also be able to round off an important strand on maritime transport during this session or, at any rate, as soon as possible.
(ES) Mr President, Commissioner, ladies and gentlemen, I am delighted that we can end the current Parliamentary term with the final adoption of the last of the maritime packages. I remember, however, that when I first came to the European Parliament in 1999, we had a serious maritime accident off the French coast with the Erika, which gave its name to the first set of legislative proposals designed to avert and prevent accidents.
We thought we had warded off the danger, but soon afterwards, the coastline of Galicia was ruined by the tar from an even worse accident than the previous one: the Prestige. Since then, we in the Committee on Transport and Tourism have worked on a succession of legislative packages in an attempt to overcome the excessive resistance we have encountered among shipowners, oil companies, classification societies and also certain Member States, which rejected the three proposals for being too stringent.
Over the last 10 years, we have adopted a number of directives and regulations, some of which we have had to go back and revise because they proved ineffective in their initial versions, as a result of the cuts made by the Council.
We adopted legislation to introduce double-hulled vessels, a European fund for major oil disasters, and ports of refuge, and now we are revising and adopting legislation on the liability of carriers of passengers by sea, the investigation of maritime accidents, the Community vessel traffic monitoring and information system, port state control and, lastly, the regulation and directives on ship inspection and survey organisations. All this is good and it is desirable that it should enter into force and be implemented by all the Member States as soon as possible.
I am pleased at that. However, this Parliament's term is coming to an end. I am leaving Parliament, and I am going with the regret that we have not succeeded in making it compulsory to introduce control systems - which already exist and have been patented - to show when and what amounts of bilge and oil tank residues have been illegally dumped into the sea by a particular vessel. In other words, they are a kind of black box or tachometer that can be inspected by the maritime authorities whenever a vessel enters port.
I believe we owe the marine environment greater attention and stricter procedures to avert all the pollution we cause. I also think that, if we fail in this, it will affect our food chain and our lives, and we will end up paying a high price for it. I trust it will not take another 10 years to control illegal discharges at sea more effectively and efficiently.
Thank you, Mr Ortuondo Larrea. I am sure that your efforts will be remembered in this House, and I am also sure that, wherever you are, you will continue fighting for the objectives that you are leaving here. They may be unfinished, but they are well on the way to completion thanks to your efforts.
(EL) Mr President, after five years of debate and consultation with the Council, the much-vaunted shipping package of six directives and one regulation has been stripped of any positive content to do with the safety of life at sea and environmental protection. In other words, the mountain has brought forth a mouse.
The Council, loyally expressing the anti-grassroots policy of the European Union and the interests of capital, is implementing all the demands of operators and shipowners and of the monopoly business groups which oppose any measure which might even minimally affect their profitability. Thus, they have managed, through this long, drawn-out procedure, either to remove the teeth of every positive provision designed to control safety rules for ships or to postpone them indefinitely.
No measure has been included to protect and upgrade the human factor, the seamen, the primary factor in the protection of human life at sea and the environment. The submissions put forward by the European Union since 1986, within the framework of the common shipping policy, that issues relating to the human factor, to improved working conditions and training of seamen, will allegedly be examined in the future, are misleading and false, given that they have been deteriorating all these years. That is why the Greek Communist Party will vote against the so-called shipping package in its entirety.
(IT) Mr President, Mr Tajani, ladies and gentlemen, Parliament's Committee on Transport and Tourism could not, and cannot, avoid the task of providing a holistic response to the need to improve shipping safety and also to lay down the measures to be taken in the event of accidents. The third maritime package also deals effectively with issues of the liability of carriers in relation to their passengers and the goods they carry. It was about time, always assuming that the matter is not disregarded, as I have the impression is happening in the case of airline passengers' rights.
I actually believe that the goals for category A ships to come into line by 2016 and the even later deadline set for category B, C and D ships are too lenient and give the carriers too much leeway. I hope that this largesse by the European Union is repaid by the carriers' prompt compliance with the new regulations. We needed, and still need, common standards for classification companies which are responsible for monitoring ships and granting shipping permits, and also very clear rules governing inspections and the addition of ships to the blacklist.
I therefore welcome the proposals and also the measures for managing accidents and shipping and environmental disaster risks and the relevant responsibilities, which I call on the Commission to make a greater commitment to uphold. The far-ranging package also considers measures on investigations, on competences and on just sovereignty in the event of maritime accidents, a compendium which, I hope, will help clarify issues of liability and compensation. I therefore voted for the set of reports.
(NL) Mr President, Commissioner Tajani, the course of the maritime safety package has been turbulent, but the outcome is pretty good. This is largely thanks to the fact that Commissioner Tajani and his officials stood side by side with the European Parliament in encouraging the Council to seriously set to work on a number of crucial points that were so important to Parliament.
After all, there must be compulsory cooperation at European level if maritime safety is to be improved at the end of the day. Fortunately, we have now sorted out a number of missing links, although Parliament would have liked to go further on a number of points. The fact that independent accident investigation has now been made compulsory in case of major maritime accidents is progress, as this will make it possible to really get to the bottom of the cause.
There is already a great deal of experience with this in aviation. Just last week, a Turkish Airlines aircraft crashed near Amsterdam in the Netherlands and, thanks to independent accident investigation, the cause had been determined within a week, putting an end to speculation. It is real progress that we now have independent accident investigation, irrespective of culpability, in shipping too. The rapporteur has done an excellent job in this regard.
Mr President, I should like to highlight another point in this package, namely the improved regulation of maritime passenger liability. This is a good thing, but it is also good that inland waterways are excluded, as small inland waterway vessels cannot be treated in the same way as seagoing ships navigating on the high seas. The two things are different and, ultimately, it is good that this has been confirmed in the proposal.
(BG) Mr President, Commissioner, ladies and gentlemen, the maritime community has long discussed the need to improve the regulation, control and monitoring of vessel traffic due to risks of incidents, environmental pollution, danger to human life and illegal trafficking which, unfortunately, is far from negligible. The integration of new technology into maritime traffic and the intensification of piracy, combined with the lack of any strict, general control, are premises underlying the problem. Amending the directive establishes and develops conditions for a maritime safety network, as well as conditions for developing an effective, automated IT system. These are achievements which must be assessed on behalf of the European Parliament, Commission and Council.
The framework for dealing with problems involving hazardous waste is important. The application of the directive will not allow vessels carrying hazardous, unidentified cargo to pass through European waters looking for somewhere to dump its cargo. Exercising control over maritime traffic is an absolute necessity. A maritime safety culture must be created, the logistics for this process must be set up, a technical and technological basis must be provided for the system, a system must be created for distributing information efficiently while protecting part of this information which ensures the safety of traffic. I welcome the efforts which the European Maritime Safety Agency is making, including with regard to developing a Vessel Traffic Management and Information System, while providing an integrated database, which includes displaying vessels in real time, along with other data linked to their cargo and its properties. Even though the 'Erika' incident is already a textbook case in terms of learning to manage and analyse risk, I do not want a case like this to happen again or any more similar incidents to occur.
(RO) The compromise reached for the third maritime package will improve passenger safety, as well as help protect the environment and reinforce control systems.
The blacklist drawn up for ships which repeatedly breach the regulations will, just like in the aviation sector, mark an important step in improving safety. Erika III is of particular importance to Romania as, in the wake of the documents recently adopted, An Integrated Maritime Policy for the European Union and Black Sea Synergy, it may have an important say in the success of the process for extending European principles and good practice to the other littoral states which are not part of the European Union, using the new instrument proposed by the European Commission via the Eastern Partnership.
The measures relating to maritime transport must be supplemented by increasing cooperation between littoral states in order to make the most efficient use of resources and reduce the pollution resulting from activities carried out in ports and on shore, as well as along the whole course of the Danube. The Black Sea can only be protected effectively through concerted action in every area.
Mr President, the package has been a very difficult one for Parliament and the Council. There has been much negotiation and debate, and I am glad to see the issues have been finally resolved.
The adoption of this package is a victory for the European Parliament and certainly for the rapporteurs who have fought to ensure that we delivered on behalf of our citizens, even against very strong opposition from Member State governments.
This law will impact on a variety of areas, including the standards of European flags, ensuring improved inspection procedures for ships. What we have now is more transparency and stricter inspections. Essentially, this package will deliver safer vessels, meaning a lower risk of environmental disasters and loss of sea life.
From the point of view of Ireland, the timing is extremely important by virtue of the fact that we have a Latvian ship tied up in an Irish port where the crew have not been paid, they have not been given enough food and they have no way of getting back to their Member State, Latvia. These are the kinds of issues that have to be tackled, and I look forward to the implementation of the package.
(RO) The third maritime package is extremely important. The EU would like to develop the maritime corridors as part of extending TEN-T. This maritime package helps increase maritime transport safety and puts into practice the lessons learnt from the sea accidents which have taken place in recent years involving the ships Erika and Prestige, along with accidents in the Black Sea.
In the case of the Black Sea in particular, this package will be particularly important as many of the Black Sea littoral states are on the Paris Memorandum blacklist or grey list. Shipowners' liability should be applied in the event of an accident, including accidents which occur on inland waterways. I believe that ships in distress must be received in specially equipped areas where they can be given the assistance they need. However, the way in which these services are paid for must be clearly regulated.
(FR) Mr President, ladies and gentlemen, when the Erika was shipwrecked, I was one of those Members in France who called on the French authorities to close the sluices so that the salt pans would not be polluted.
When the Prestige disaster occurred, I was co-rapporteur, along with Mr Sterckx, as we were jointly responsible for the topic of transport - I myself was responsible for the environment - and we quite justifiably called for greater safety in maritime transport. I well remember how hard we fought in this very Parliament for an inquiry committee on the Prestige to be set up: it certainly made an impression.
Today, therefore, I think we can all be pleased with the fact that many international and European rules have moved forward as part of the maritime package, and I hope this will soon be nothing more than a bad memory.
However, I would like, if I may, to draw attention to...
(The President cut off the speaker)
Mr President, I would like to reiterate, on the record, in relation to this most important maritime package, recital 3 of the review of the EU-ETS Directive, which was passed by an overwhelming majority. This directive deals with our carbon dioxide emission reduction targets and the timetable for the same.
Recital 3 states that '[a]ll sectors of the economy should contribute to achieving these emission reductions, including international maritime shipping and aviation. In the event that no international agreement including international maritime emissions in its reduction targets through the IMO has been approved by Member States and/or no such agreement through the UNFCCC has been approved by 31 December 2011, the Commission should make a proposal to include international maritime emissions according to harmonised modalities in the Community reduction commitment with the aim of its entry into force by 2013. Such a proposal should minimise any negative impact on EU competitiveness, taking into account the potential environmental benefits.' Comments please, Commissioner.
Mr President, we have come a long way as a Parliament since the Prestige, a tragedy to the coastline of Galicia and to its ecosystems. We have come a long way since the Erika polluted and destroyed the wonderful coast of Brittany. We have come a long way since Sea Empress, Exxon Valdez and other shipping disasters.
This package is a testament to the work of Parliament, the Commission and also, if belatedly, the Council. For me, the significance of this package will be felt for many years to come. It is a testament also to the work of all our rapporteurs and MEPs who, over the years, have pushed for such legislation.
This package is a victory for this Parliament, for Members from all the political groups, particularly on the Committee on Transport, although I hope Members would allow me to make special mention at this time of Mrs Miguélez Ramos and the late Mr Willi Piecyk.
Mr President, during the discussions that have taken place in this Chamber, amidst all the general satisfaction of seeing the Council, Parliament and Commission adopt rules that provide the public with tangible answers, I believe one overriding question has emerged: will all these good rules - that have been arrived at through compromise and a lot of hard work - be properly applied? Will the Commission be able to ensure they are complied with? Will the Agency be able to cooperate effectively with the Commission in ensuring the enforcement of these rules? I refer to the comments that were made during the course of the debate - I am thinking in particular of remarks by Mr Jarzembowski and Mr Romagnoli - but also the letters that were sent to the Commission during recent months, by Mr Sterckx and Mr Simpson, who also raised the same problem.
I believe I can confirm the commitment of the Commission, which strongly urged the approval of this package, to ensuring its observation by the Member States. I intend to call on the cooperation of the Agency - which is an institution in which I believe and one that has always worked effectively and fulfils its role of supporting the Commission and also of supporting the Member States in the best possible way - to implement this regulation as it has done with other regulations. I visited Lisbon, where the Agency is based, and I found a great spirit of cooperation, great willingness and also great commitment and enthusiasm for applying all the rules in the package. These will be guaranteed though the safety system, Safe Sea Net, and also all the other state-of-the-art technological tools used to help the public ensure that European Union rules are actually applied. As you are well aware, when the law gives the Commission a specific responsibility, the Commission is able to call on the Agency to help it perform tasks of a technical nature.
I intend to continue moving in the direction taken by my predecessor, Jacques Barrot, and call on the cooperation of an agency that I consider to be efficient, well-run and full of people with the right attitude who believe in the work they are doing. And that applies, for example, to the inspections that aim to check the correct application of regulations or the implementation of traffic monitoring information systems. On the last point, I wish to stress the essential part played by the Agency - and I address my remarks to Mr Sterckx in particular - in the implementation of Safe Sea Net, the European platform for the exchange of data on maritime traffic, and in the setting up of a European long-range ship identification and tracking centre.
These tasks comply with the Agency's regulation, even though they are not specifically mentioned, because the latest amendment dates back to 2004, but they will certainly be included in the next revision of the regulation, which is currently being prepared. The fact that these specific tasks are not mentioned in the directives or in the specific regulations has no bearing on the division of roles between the Commission and the Agency.
My intention, by replying, is to reassure Parliament of the Commission's will and determination to apply the rules that we are approving with the support of the Agency. It would be pointless to tell the public: 'We've done something positive for you', if we were then unable to apply this positive thing and ensure it was respected. We should bear in mind that the Member States, represented by the Council, are part and parcel of this agreement. Because they are joint legislators with us, I believe the Member States will apply the rules we are approving. There is no doubt that the Commission will ensure this commitment is respected and upheld and we will do so with the technical support of the Agency.
Mr President, I think we have reached the end, and we should all be very pleased that we have arrived at this moment after such a long journey. If the codecision procedure is ever justified, I think it is in the case of this package and the way it has been handled.
The key to this package lay in the need to bring the Commission, the Council and Parliament to an agreement. Parliament did very well to take the lead - it can be seen to be justified now more than ever - and in pressing to have this package considered absolutely essential. Right from the start, we would not accept any kind of split or separation, so as to achieve a whole that could guarantee safety at sea.
I think we can be confident that there are guarantees for the future that ad hoc political measures will be superfluous. We will thus save ourselves from disgraceful situations in which certain people in power criticise the positions of some governments and have to praise the positions of others. In future, therefore, the major decisions will be in the hands of independent committees, who will make rigorous, authoritative, immediate and capable use of decision-making tools. That will ensure that the decisions made are rigorous, right and fair.
That is because we have had to balance many different things here in this package: classification societies have had to be brought together with marine equipment; all interests have had to be put clearly on the table; and, above all, Parliament has had to show leadership.
We should be pleased at the fact that Parliament has shown this leadership. It can now proudly say loud and clear that the European Union has not waited for the IMO - the International Maritime Organisation - but that we have taken the lead.
It was our duty, and we did not need to wait for anyone. I think we can feel pleased and have hope for the future, trusting that mistakes will not be repeated and that we have learnt the lessons of the past.
Mr President, to finish, I would like to say that the work everyone has achieved will allow us - if Parliament adopts the package, of course - to worry much less about the protection of our seas, our coasts and our fellow citizens.
The important thing now is to implement the recommended prevention and enforcement provisions, which need to be properly effective in all our countries. If we can do that, we will have helped to safeguard our maritime heritage.
I am grateful to the Commissioner, who has shown himself to be determined to ensure that the European directive is implemented, rather than just being discussed.
Mr President, once again, I note that there is a consensus in Parliament. The vast majority supports the contents of this package, the compromise we have reached. I think that that is a sign to everyone involved that this is not an ideological conflict but rather is a matter of making practical arrangements to improve maritime safety.
I should also like to thank the Commissioner for his answer to my question on the uncertainty over the agency and its role. In case we have forgotten, the agency was one of the components of the first Erika package.
The agency was one of the first proposals: an agency bringing together the necessary know-how and specialists to ensure that we - the Commission in particular, but also Parliament - have support in what we do, in drafting legislation.
Now then, I welcome the consensus, and am also proud of what we have achieved, but I do think, Commissioner - as both you and Mrs Vlasto have already said - that everything now depends on the quality of the implementation. The aim is to have high-quality authorities - for the accommodation of ships in distress, for example - in all Member States. If their quality is below par, you must take action.
Thus it is now up to you - the Commission, the Commission services, the agency - to ensure that the Member States do indeed do what they have incorporated in the legislation in the fields of port state control, classification societies, SafeSeaNet and all the matters we are now finalising or improving.
Commissioner, we shall be monitoring you, and if you should retain responsibility for transport in the next Commission, we shall continue to monitor you, to ensure that the quality is indeed as we had intended. All the best, then. We shall keep an eye on you, and shall support you again if further proposals are needed.
I would like to take the unusual liberty for this place of correcting my fellow Member, because it not just a question of whether the Commissioner will remain in office so that we can keep an eye him but also of whether we will remain in office. So much for the correction. I would like to thank everyone who has collaborated on this package. This document is paradoxically becoming the first major success of the Czech Presidency in the European Commission, whether we want it to or not. Concerning the comments of Mr Toussas, who spoke with some bitterness about how the package generally ignores work conditions at sea, it is true that the package actually does not directly address the work conditions of ship crews, except for decent treatment for the crews of ships experiencing difficulties and the crews of ships involved in maritime disasters,. However, I believe that the European Parliament, together with the Commission, will return to this topic in the near future. After all, we are similarly involved in other fields of transport so it would only be logical. Until now, the important matter of the maritime transport safety has not been sufficiently addressed in the same way as inland transport. And I believe, to return once more to my starting point, that as long as we can join forces with Commissioner Tajani in our common task, we will be able to cooperate.
Mr President, ladies and gentlemen, I would also add my own thanks to everyone who has been engaged in this long and important task. I would like to express my heartfelt thanks and say a true thank you because now, European legislation, the European rules on maritime safety, are certainly better than they used to be. Now it is, of course, the Commission's job to ensure they are applied and I am sure that the Commissioner will do his bit to ensure that the rules do not remain empty words. Fortunately, some of the rules will immediately come into force. In some other cases, the Commission will have to ensure that the directives are transposed into national law.
Of course as soon as one chapter closes, another one immediately opens. We left many issues to one side but now we should perhaps revisit them. I will only mention two: we have not yet properly finalised the details of ports of refuge and I hope that this does not lead to any dangers if we have any difficulties on our seas; the other problem is the extension of passenger cover to inland navigation as well as the extension of domestic navigation.
We could say much more, but there would not be much point. The thing that it is worth doing at the moment is perhaps to thank yet again the Commission for its initiative and the Commissioner for the conscientious way he has followed through the actions of Parliament - and also to vindicate the part played by Parliament without allowing ourselves to become overly self-righteous. I believe that when we take a look at the proposal that embarked on the legislative process and think back to the way it was stripped down from the Council's initial stance to achieve the final result, I think we can state with pride that Parliament has done its job, which is much more than being - I cannot say 'custodian' because the Commission is the custodian - let us say a determined proponent of European legislation and the role Europe must perform for the common good.
Mr President, everyone in Parliament, with just a few exceptions, knows what it means to legislate and to bring added value to a text from the Commission. From that point of view, I would like to echo what Mr Costa said: for Parliament, this is not just a textbook exercise to be proud of, but an exciting reality at a time when Europe needs a lift.
I would like to say, because I am not sure whether this has been emphasised sufficiently, that this legislative package of seven plus one texts will, in fact, be going at two speeds: there are five plus one on which we will be asked, tomorrow, to ratify the conciliation procedure and agreement, and two others - the reports by Mr Fernandes and myself - that will go to second reading, because they were initially rejected by the Council.
As we have, almost miraculously, reached agreement with the Council, due to the fact that our fellow rapporteurs were kind enough to give us a vehicle within their own reports so that the Council would agree and be required to state its position, we are only at second reading on the reports by Mr Fernandes and myself. Of course, we do not want them to be amended, and I do not think they will be, as no amendments have been tabled. We hope that they will be adopted in their current form tomorrow. This will allow us to re-integrate the package, having achieved a very pleasing success with respect to the Council.
I would say to you, Commissioner, that the ball is now in the Commission's court: we are all aware that, in order to monitor the implementation of this legislation, in many fields, legislating here is not enough - the texts need to be transposed in the Member States.
Personally, with regard to the requirement for insurance against damages to third parties, in other words, serious pollution and damages subsequent to a maritime accident, I think we need to ensure that, in particular, the major international conventions are ratified, because that is a commitment made by the Member States. I also think it would be good for the Commission to report to Parliament on this subject in 2012.
Mr President, I should like to begin by thanking the French Presidency for the opportunity that it gave us to see this package through to the end. Special thanks go to Vice-President Tajani and to the Commission for its significant contribution in the final phase of the negotiations. I also thank everyone for your comments and contributions. I wish to give a special mention to all the rapporteurs, especially Mr Kohlíček, and, if you will permit me, also to the shadow rapporteur, Mrs Miguélez Ramos. They ensured that disputes between Member States, such as occurred with the wreck of the Prestige, will not happen again and that everyone really recognises their responsibility when the worst happens. I thank Mr Costa, with whom I worked throughout the process, especially on the report relating to the responsibilities of passenger carriers while I was rapporteur for the Socialist Group in the European Parliament, for ensuring that all modes of maritime transport guarantee the protection of their passengers; that means of financially compensating passengers exist for when the worst happens; and that those who are potentially the worst affected are also the best protected, quickly and even in advance, regardless of where the blame lies.
Means of legal recourse exist that are sufficiently clear, accessible and based on information that is clear and available in advance. As I have already said, the adoption of this third maritime safety package is a significant victory for the European legislative process. The Commission, the Council and Parliament have accepted a text that improves everyone's lives, promotes better security on the seas, oceans and inland waters, and prepares our future. By voting for this package tomorrow, we are paying tribute to the victims of all the past or recent maritime tragedies and we are honouring citizens and businesses.
I hope, Mr Vice-President, that the provisions to be adopted tomorrow in this package will be observed so that the citizens' expectations that have now been created can be transformed into a real strengthening of their safety and their rights.
(DE) Mr President, as we close this debate having thanked Vice-Presidents Barrot and Tajani and the French Presidency, and specifically Mr Bussereau, we should also thank those who work on the Conciliation Committee and the Committee on Transport and Tourism who have been working with us on this for a number of years. They have played their part in making possible the success that we have achieved and for that I ask that we thank them.
(ES) Mr President, I would just like to add something to what Mr Jarzembowski has just said. We would also like to thank him as the Chairman of the Temporary Committee on the Improvement of Safety at Sea, which was set up to clarify the Prestige case, which, in some way, lay at the root of everything we have been dealing with here today.
In case we lose touch with Mr Jarzembowski, I would like to tell him that we will always remember the ability he demonstrated on that committee.
Mrs Ayala Sender, from the chair I naturally add my congratulations to someone who has certainly been a very effective chairman, and wish him every happiness and success.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
Ladies and gentlemen, the compromise which has been reached will consolidate the EU's legislation on safety and the transposition of important international instruments into Community legislation. By adopting this, the European Parliament will set a new benchmark in terms of standards for investigating accidents involving vessels.
These measures have been adopted as a consequence of the accident involving the tanker 'Erika', but I want to remind you of another, more recent case. On 13 February 2004, 7.5 nautical miles from the Bosporus, the ship 'Hera' sank with its entire crew of 19 on board, in circumstances which are still unexplained. Five years after this tragedy, which took place in one of the busiest and most monitored spots in the world, no one can say how and why this ship sank. Furthermore, no one can say what rescue operations were carried out after the emergency signal was received.
The investigation into the reasons and consequences of this accident has reached a dead end at the moment. The only thing which can be confirmed with any certainty is that 17 European Union citizens and two from Ukraine perished. No one has yet been made to answer for this.
It is obvious that the new rules we are adopting will not prevent such tragedies, but I hope that they will ensure that a transparent, complete and objective investigation is carried out so that we can bring the guilty parties to book for this.